Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed January 20, 2022 has been entered.  Claims 1-12 are pending in this application, with claims 1-5 withdrawn from consideration as directed to a non-elected invention. Thus claims 6-12 are examined herein.

			        Rejections—35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6, 7, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Kang et al. Journal of Physical Chemistry C article.
Fig. 1 (e) and (f) of Kang depicts a material including spherical silver particles of a size within the ranges recited in claim 6 as amended and new claim 12, and histidine (an amino acid falling within the scope of claims 6, 7 and 8).  
The Kang article does not state the BET specific surface area of the powders disclosed in that reference as recited in claims 6 and 10 as amended.  However:

b) Further, Kang discloses that one can control the size and morphology of the Ag particles in the prior art; see the right hand column of page 10009 of Kang. As such, one of skill in the art would have been able to adjust the concentration of the nitrate solution used to form those Ag particles in order to achieve a desired size and morphology.  This would in turn result in adjusting the BET surface area of the particles.  Therefore, a powder having a BET specific surface area within the ranges recited in the instant claims is at best an obvious variant of the materials specifically set forth in the Kang et al. article.
Thus, the disclosure of the Kang et al. article is held to create a prima facie case of obviousness of a material as presently claimed.

5.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Kang et al. article, in view of CN 102585743 (and its translation of record).  
Kang does not specify the amount of amino acid in the particles disclosed in that reference as specified in claim 9, and does not disclose a conductive paste as defined in claim 11.  CN ‘743 is similarly directed to materials comprising micron-sized silver powder and an amino acid, i.e. is in a similar field of endeavor as Kang. CN ‘743 indicates it was conventional in the art, at the time of filing of the present invention, to i) include an amount of amino acid as presently claimed in such powders (see para [0010] of the translation) and ii) form a conductive paste including such powders and an organic vehicle, such as an epoxy resin (see para [0016] of the translation).  
.

				Response to Arguments
6.	In a response filed January 20, 2022, Applicant reviews methods of making silver powder both as disclosed in the specification and as known in the prior art, and states that with respect to the latter “there is some possibility that it is not possible to sufficiently sinter” particles made in that manner and form a conductive film having a low volume resistivity.  Applicant then notes that Kang fails to disclose the BET surface area as claimed (as noted in the rejection supra), and states that the particles of Kang have a very large number of protrusions so their surface area “should be” far larger than that claimed.  However, Applicant provides no specific data in support of that assertion.  Applicant has not clearly shown that the BET surface area or any other property of the claimed materials are in fact patentably distinct from those of the prior art.
	With respect to CN ‘743, Applicant notes that this reference does not disclose a material as presently claimed.  However, the ‘743 disclosure was applied in the rejection to show i) the conventionality of a certain amount of amino acid and ii) the combination of an organic vehicle with silver powders and amino acid as a conductive paste.  Applicant has provided no evidence negating those concepts.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


			
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        March 25, 2022